DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the election/restriction, the examiner appreciates applicant’s interest in preserving the collegial working relationship. However, for sake of clarity of the record, the examiner maintains that the previous action did not intersperse Unity of Invention language with restriction language. Applicant is invited to contact the examiner to schedule an examiner interview if further confusion about what constitutes a Unity of Invention persists. The examiner is more than the willing to provide further clarification.
In response to applicant’s argument regarding the Roell reference, the examiner disagrees. The bioreactor of Roell has two sides, each of which is provided with a fastening portion 38. Therefore, Roell discloses a plurality of fastening portions as shown in at least Figs. 1 and 4. Additionally, it appears that Applicant is arguing about how Roell operates (i.e., the displacement of the deformable member). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.

Regarding the rejection of claim 1, under 35 U.S.C. 112(b), after further consideration, the rejection of claim 1 has been withdrawn.
Regarding the rejection of claims 2 and 6, under 35 U.S.C. 112(b), applicant do not address specific reasons why the examiners interpretation, as a whole are wrong and improper. Therefore, the rejection of claims 2 and 6 is maintained.
Regarding the rejection of claims 3, 4 and 7, under 35 U.S.C. 112(b), in light of the current claim amendments, the rejection of claims 3, 4 and 7 has been withdrawn.
While, the previous rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn, in view of the current amendment, a new rejection follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation “wherein the base plate of the carrier is attached directly or indirectly to the installation via a bearing and/or a belt and/or a joint”. While a bearing and/or a 
Claim 6, recites the limitation “wherein the deformable element is operably configured to receive, mount, and/or fix components of the installation with various forms and/or diameters (D) or cross-sectional surfaces”. While a component can be received, mounted or fixed to the deformable element, a component with various forms and/or diameters (D) or cross-sectional surfaces does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the component having various forms and/or diameters (D) or cross-sectional surfaces. Appropriate clarification is requested.
Regarding claim 7, the phrase “predefined” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(c). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roell WO-0066706.
Regarding claim 1, Roell discloses at least one container (reactor frame 12) and at least one carrier, wherein the carrier is operably configured to mount of at least one component (bag reactor 2) as shown in at least Figs. 1-2 and 4, and the at least one carrier includes: at least one 
As to the intended use limitations, “wherein the deformable element being designed for the purpose of assuming at least the following states: a receiving state, where the deformable element is ready to receive the component; and a locked state, which is produced by the displacing the component into the deformable element, as a result of which the deformable element surrounds the component of the installation at least in part”, Roell discloses that the reactor bag lies in the (mounting tray/shell 4) and is fastened on its narrow sides by means of a clamping device 6, see lines 81-82. Therefore, as interpreted by the Examiner, Roell is capable of assuming both a receiving state and a locked state.
Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions as listed in the intended use section of the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 2, Roell discloses wherein the base plate (mounting tray/shell 4) of the carrier is attached directly or indirectly to the container (reactor frame 12) as shown in Figs. 1 and 4 via a bearing (bearing 8), see lines 88-91 and Figs. 1-2 and 9.
claim 3, Roell discloses wherein at least one of the fastening portions (retaining flange 38) is attached to and mounted to a bearing (bolt 48), which is fixed on at least one of the arms (edge 40) and cannot be rotated in relation to the respective arm, see lines 85-87 and Fig. 4. 
Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions (i.e., rotating the fastening portion about a pivot point DP of the bearing) as listed in the intended use section of the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, Roell discloses wherein a safety element (clamping device 6/hold-down 42) is arrangeable on the frame (support edge 44) and/or on the deformable element (retaining flange 38) in order to prevent the opening of the deformable element (retaining flange 38) in the locked state (see lines 81-85).
For the purpose of examination, the safety element has been interpreted as a clamp as disclosed in Applicant’s specification at paragraph 16.
Regarding claim 5, Roell discloses wherein the deformable element (retaining flange 38) includes on its contact surfaces elevations and/or indentations which are in at least partial contact via (seam 18) with the component (bag reactor 2) of the installation, as shown in Fig. 4:18 and Fig. 4:38; also see lines 82-85.
Regarding claim 6, as to the intended use limitations, “wherein the deformable element is operably configured to receive, mount, and/or fix components of the installation having various forms and/or diameters (D) or cross-sectional surfaces”.

Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions as listed in the intended use section of the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roell WO-0066706 as applied above to claims 1-6.
Regarding claim 7, Roell does not explicitly discloses that a color is provided on the container or carrier according to a color coding whereby the coding is indicative of a receiving capacity, a cross section, a diameter, a form, or a flow direction of a material.
It is to be noted that a color does not add any further structural limitation to the device of claim 1 from which claim 7 depends. Furthermore, it is the position of the Office that the container or the carrier implicitly comprises a color. The color and/or material used for the container or the carrier depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Additionally, it would have been obvious to one of ordinary skill in the art to provide the container or the carrier with a color according to a color coding as described in the instant claim, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04 (I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1799